TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00660-CV




                                  In the Matter of M. D., Jr.




              FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
            NO. 60,460, HONORABLE EDWARD S. JOHNSON, JUDGE PRESIDING



                           MEMORANDUM OPINION


               M. D. appeared with counsel and, after being fully admonished by the trial court,

voluntarily waived his right of appeal in this cause. See Tex. Fam. Code Ann. § 51.09 (West 2002).

The appeal is dismissed.




                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed

Filed: January 22, 2009

Do Not Publish